Appeal by the People from an order of the Supreme Court, Queens County (Cohen, J.), dated March 27, 1990, which granted the defendant’s motion pursuant to CPL 220.20 to dismiss Queens County Indictment No. 148/90 on the ground that the defendant was deprived of her right to appear before the Grand Jury.
Ordered that the order is affirmed.
On this appeal, heard together with the People’s appeals in People v Oquendo (172 AD2d 566 [decided herewith]) and People v Evans (172 AD2d 557 [decided herewith]), the People challenge the dismissal of an indictment on the ground that the defendant was deprived of her right to appear before the Grand Jury. As in People v Oquendo (supra) and People v Evans (supra), the defendant requested an opportunity to appear before the Grand Jury and was given a date on which to present herself, but her desire to appear before the Grand Jury was frustrated through actions of the Department of Correction, which returned her to the correctional facility *555without first allowing her to testify before the Grand Jury. The prosecutor presented the matter for a vote by the Grand Jury notwithstanding the defendant’s non-appearance.
For the reasons stated in People v Oquendo (supra), we conclude that the court properly dismissed the indictment. Bracken, J. P., Kunzeman, Kooper and Harwood, JJ., concur.